DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-14 and 19-20 (renumbered as: 1-14, 21-22, see below for more information) in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner if the restriction is not required.  This is not found persuasive because the application is a nation stage entry filed under 35 U.S.C. 371 which requires Unity of Invention analysis as compared to a National Application filed 35 U.S.C. 111(a) which requires independent and distinct analysis. See MPEP 823. For more information on Unity of Invention analysis see MPEP Chapters 1800, 1850, 1875, 1893.03(d).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Misnumbered claim 5 been renumbered 6.
Misnumbered claim 6 been renumbered 7.
Misnumbered claim 7 been renumbered 8.
Misnumbered claim 9 been renumbered 10.
Misnumbered claim 10 been renumbered 11.
Misnumbered claim 11 been renumbered 12.
Misnumbered claim 12 been renumbered 14.
Misnumbered claim 13 been renumbered 15.
Misnumbered claim 14 been renumbered 16.
Misnumbered claim 15 been renumbered 17.
Misnumbered claim 16 been renumbered 18.
Misnumbered claim 17 been renumbered 19.
Misnumbered claim 18 been renumbered 20.
Misnumbered claim 19 been renumbered 21.
Misnumbered claim 20 been renumbered 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-9, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wegelin (US 20100332022 A1).
Claim 1, Wegelin discloses a fluid container adapted to store a fluid (para 23), the fluid container having a predefined storage capacity (para 46); 
a memory unit having a plurality of instructions and information pertaining to the fluid contained in the fluid container (240, 680, 310, 690, para 52; 300, 310, 140, para 26; 120, 140, 200, para 24), stored therein; 
a dispensing pump associated with the fluid container (120, 200, 220; FIG 2; para 23), the dispensing pump adapted to selectively dispense fluid from the fluid container; 
a sensor configured to detect dispensing of fluid from the fluid container (para 25, para 46); and 
a processing unit in communication with each of the sensor and the memory unit (140, 160, para 22), wherein the processing unit is adapted to process the set of instructions stored in the memory unit to determine quantity of fluid dispensed from the fluid container, upon receiving a signal from the sensor.

Claims 3 and 11, Wegelin discloses a communication unit, wherein the processing unit is adapted to process the set of instructions stored in the memory unit and send processed signals to the communication unit (160, para 22).

Claim 8, Wegelin discloses a battery unit to provide power to the memory unit, the sensor, processing unit, and the communication unit (140, 100, 340, 120, para 29).

Claim 9, Wegelin discloses a memory unit having a plurality of instructions and information pertaining to the fluid contained in the fluid container (140, 120, 100, para 24; 230, 220, FIG 2; para 23; para 26), stored therein; 
a sensor configured to detect dispensing of fluid from the fluid container (300, 240, 120, para 25; 140, 240, 230, 220, para 46); and 
a processing unit in communication with each of the sensor and the memory unit, wherein the processing unit is adapted to process the set of instructions stored in the memory unit to determine quantity of fluid dispensed from the container, upon receiving a signal from the sensor (160, para 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7, 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin as applied to claims 1 and 8 above, and further in view of Proper (US 20170190565 A1).

Proper teaches wherein the processing unit is adapted to calculate a current quantity of fluid in the container based on the comparison between the quantity of fluid dispensed from the fluid container and the quantity of fluid stored in the fluid container (150; para 12, 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with processing unit calculation as taught by Proper in order to provide comparing the quantity of fluid at different time intervals, an accurate estimate can be made for the rate at which fluid needs to be replenished.

Claims 4 and 12, Wegelin discloses an output unit adapted to receive signals received from the processing unit via the communication unit (160, 440; Para 36).
But is silent on wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container.
Proper teaches wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container (Para 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with 

Claims 6 and 14, Wegelin discloses wherein, the processing unit is adapted measure passage of time upon receiving the signal from the sensor (140; Para 21), and provide an output upon passage of a predetermined period of time, via the output unit, and the communication unit (160, 440; Para 36).

Claim 7 and 15, Wegelin discloses wherein the output upon passage of the predetermined period of time, via the output unit, is one or more of audio output, visual output, and tactile output (160, 440; Para 36).

Claim 16, Wegelin discloses a battery unit to provide power to the memory unit, the sensor, processing unit, and the communication unit (140, 100, 340, 120; para 29).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin as applied to claim 8 above, and further in view of Lorkowski (US 20170109689 A1).
Claim 21, Wegelin substantially discloses the apparatus as claimed above but is silent on a clipped-on feature adapted to be clipped over the dispensing system.
Lorkowski teaches a clipped-on feature adapted to be clipped over the dispensing system (302, 311, 312; FIG 3; para 31).


Claim 22, Wegelin substantially discloses the apparatus as claimed above but is silent on wherein the auxiliary system is a clipped-on auxiliary system.
Lorkowski teaches wherein the auxiliary system is a clipped-on auxiliary system (302, 311, 312; FIG 3; para 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with clip on system as taught by Lorkowski in order to provide a portable clip-on dispensing system allows it to be easily used with different dispensing pumps as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754